DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorthioir et al. (U.S. 2006/0096996).  Lorthioir et al. teaches a removable handle 1 configured to cooperate with a cooking container (paragraph [0001]) having a side wall that is extended upwards by an outwardly-curved portion comprising a free end (paragraph [0043]), said removable handle 1 extending in a longitudinal direction (figures 2 and 3) and comprising an inner supporting body 5 and an outer supporting body 3 configured to rest against, respectively, an inner surface and an outer surface of the side wall, an upper supporting body 4 configured to rest against the free end, a latch configured to be moved between an open position (figure 3) and a closed position (figure 2), the latch comprising a locking panel (at elements 9, 12-15) configured to be distant from the inner supporting body when the latch is in the open position and configured to generate a force on the free end (via movement of 12 pushing 11 to move element 5 which acts on the free end) when the latch is in the closed position, under an action of a means of pressurization (by 10, 15 and 17), said force comprising a vertical component (at 22 and the element between 22 and 6) for locking the free end against the upper supporting body (figure 2), wherein the latch further comprises a protruding body at 7 and said removable handle further comprises a hollow body (see hollow cavity of 2) or reciprocally and wherein, in the closed position, the protruding body at 7 and the hollow body are fitted into each other (figure 2) to prevent the latch from recoiling (via connection between 33 and 22) when the free end generates on the locking panel a force comprising a component F1 opposite to the vertical component F and whose intensity is greater than a predetermined value.

Regarding claim 2, the protruding body at 7 and the hollow body 2 extend in a vertical plane (the hollow cavity and the protruding body extend in both a vertical and horizontal plane), parallel to the longitudinal direction, and wherein the protruding body at 7 or the hollow body 2 is configured to be moved in a vertical direction perpendicular to the longitudinal direction between a locked position (figure 2) in which the latch cannot recoil and an unlocked position in which the latch can recoil (figure 3).

Regarding claim 3, the protruding body at 7 is arranged near the locking panel (element 9 is near element 7 in both figures 2 and 3).
Regarding claim 5, the protruding body at 7 comprises at least one tooth at 22 and the hollow body comprises at least one receiving notch at 23 with a shape that corresponds to at least one tooth (figure 2.

Regarding claim 6, the at least one tooth comprises a flat face (straight horizontal surface below 22) tilted at an angle relative to a vertical direction (tilted approximately 90 degrees from vertical) perpendicular to the longitudinal direction (tilted in position shown in figure 2), the angle being greater than 15° (as shown in figure 2, it is approximately 90 degrees), and wherein the at least one notch comprises a flat face (lower edge of 23 is approximately horizontal) tilted at the same angle (approximately 90 degrees from vertical).

Regarding claim 10, the latch is configured to be moved in the longitudinal direction (9 moves in longitudinal direction), and wherein the locking panel at 9 is inclined so as to form with the longitudinal direction in a vertical cross-cut plane comprising the longitudinal direction, an angle a greater than 45° (as shown in figure 3).

Regarding claim 11, the means of pressurization comprise a compression spring (as shown at 10, 15 and 17), and wherein the thrust of the spring on the latch takes place in the longitudinal direction when the latch is in the closed position (figure 2).

Regarding claim 12, means of maneuvering the latch, said means of maneuvering comprising a lever 20, a connecting rod (rod extending through 18) and the compression spring at 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lorthioir et al. (U.S. 2006/0096996). Lorthioir et al. discloses the claimed invention except for the predetermined value of the intensity of the component F1 being greater than 0.05 times the intensity of the vertical component F measured when the latch is in the closed position.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handle of Lorthioir et al. with the predetermined value of the intensity of the component F1 being greater than 0.05 times the intensity of the vertical component F measured when the latch is in the closed position, in order to provide sufficient resistance to form a strong locked position, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lorthioir et al. (U.S. 2006/0096996) in view of Jung et al. (U.S. 7,883,129). Lorthioir et al. discloses the claimed invention but does not describe the pot or pan that is used with the handle.  Jung et al. teaches that it is known to provide a pot or pan with a side wall having an outwardly curved portion (see element A in figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handle of Lorthioir et al. on a pan having a side wall with an outwardly curved portion, as taught by Jung et al., in order to use the handle on a pan having a conventional shape.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the detachable handle structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736